DETAILED ACTION
This action is pursuant to the claims filed on 01/26/2021. Claims 1-2 and 4-20 are pending. A first action on the merits of claims 1-2 and 4-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the claim objections, 35 USC 103, and 35 USC 101 rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-12, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes (U.S. PGPub No. 2008/0154110) in view of Kaib (U.S. PGPub No. 2011/0288605).
Regarding claim 1, Burnes teaches a portable device for measuring electrocardiographic signals (Figs 1-3, [0009]), the device comprising: a first portion comprising at least two electrodes (Fig 1 segment 212 with electrodes E1, E2); a second portion comprising at least three electrodes (Section 210 with electrodes E3-E8); the first portion and the second portion being vertically spaced from one another (see Fig 1); a controller (Fig 1 and [0032], controller connected to connector 140) configured to take multiple bipolar measurements between electrodes of the system (Fig 1 and [0028] describes wherein the device is configured to be positioned such that the first portion of the device is located near a region proximal to a sinoatrial node of a heart of the user's body (Fig 1 and 2A, first portion 212 is capable of being positioned near a region proximal to a sinoatrial node (i.e., by adjusting the position of the device using fastener straps 232/228)) and such that the second portion is located near a region of an apex mitral area of the heart of the user's body (Fig 1 and 2A, second portion 210 is capable of being positioned near a region of an apex mitral area (i.e., by adjusting the position of the device using fastener straps 232/228)).
Burnes fails to explicitly teach the specific potential difference measurements taken in the bipolar ECG between the at least two electrodes of the first portion and the at least three electrodes of the second portion and that each potential difference measurement occurs simultaneously at three independent positions of a user’s body.
In related prior art, Kaib teaches a similar wearable ECG device (Fig 1E, [0046]) wherein a controller is configured to take potential difference measurements of between every possible pair of electrodes (Fig 5 and [0096-0098]) wherein the controller is configured to simultaneously take the first, second and third potential difference measurements at three independent positions of a user's body ([0111]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG system and controller of Burnes in view of Kaib to incorporate the controller configured to simultaneously take first, second, and third potential difference measurements between the at least two electrodes of the first portion and the at least three electrodes of the second portion to arrive at the device of claim 1. Providing the controller configured to take potential difference measurements between every pair of electrodes 
Regarding claim 4, in view of the combination of claim 1, Kaib teaches wherein the controller is configured to take potential difference measurements of between every possible pair of electrodes (Fig 5 and [0096-0098]).Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ECG system and controller of Burnes in view of Kaib to incorporate the controller configured to take the first potential measurement using a first electrode of the first portion, the second potential difference measurement using a second electrode of the first portion and a second electrode of the second portion; and the third potential difference measurement using the second electrode of the first portion and a third electrode of the second portion to arrive at the device of claim 4. Providing the controller configured to take potential difference measurements between every pair of electrodes to arrive at the device of claim 4 advantageously allows the controller to analyze every potential pair of ECG electrodes to further process the ECG electrode pairs that provided the highest quality measurements ([0096-0099]).
Regarding claim 5, Burnes further teaches wherein the electrodes of the first portion of the device are laterally spaced from one another (Fig 1 electrodes E1 and E2 are laterally spaced).
Regarding claim 6, Burnes further teaches wherein the electrodes of the second portion of the device are laterally spaced from one another (Fig 1 electrodes E3-E7 are laterally spaced).
Regarding claim 8, Burnes further teaches wherein the first portion and the second portion of the device are integrated portions within the device (See Fig 1 segments 212 and 210).
Regarding claim 9, Burnes further teaches a flexible connector portion between the first and second portions of the device ([0023] and Fig 1; entire substrate 202 is flexible, thin portion extending between lower segment 210 and intermediate bulbous portion 212 is a flexible connector portion).
Regarding claim 10, Burnes appears to teach wherein the flexible connector portion is shaped to have a predetermined width (Fig 1, thin portion extending between lower segment 210 and intermediate bulbous portion 212 is a flexible connector portion has a predetermined width that appears to be 2 to 8mm).
The Burnes/Kaib combination discloses the invention substantially as claimed above except for width of the flexible connector portion being between 2 to 8 mm. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the width of the fleixible connector portion to be between 2 to 8 mm, since applicant has not disclosed that the width solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a width that is larger than 8 mm or smaller than 2 mm.
Regarding claim 11, Burnes further teaches wherein the second portion of the device comprises a first section and a second section, and wherein the first section comprises the at least three detectors (Fig 1, first section is right section of segment 210 containing electrodes E3-E7; second section is left section of segment 210).
Regarding claim 12, Burnes further teaches wherein the second section of the second portion of the device is positioned at a pre-determined angle in respect of a longitudinal surface of the first portion of the device (Fig 1, the second (left) section of segment 210 is positioned at a predetermined angle with respect to the longitudinal surface of the first (right) section of segment 210).
Regarding claim 14, Burnes further teaches wherein the first and second portions of the device comprise flexible regions ([0023] substrate 202 is flexible).
Regarding claim 20, Burnes teaches a method of manufacturing a portable device for measuring electrocardiographic signals (Figs 1-3, [0009]), the method comprising: forming a first portion comprising at least two electrodes (Fig 1 segment 212 is formed with electrodes E1, E2); forming a second portion comprising at least three electrodes (Fig 1 segment 210 is formed with electrodes E3-E8); the first portion and the second portion being vertically spaced from one another (See Fig 1, segments 212 and 210; providing a controller (Fig 1 and [0032], controller connected to connector 140) to take multiple bipolar measurements between electrodes of the system (Fig 1 and [0028] describes bipolar system of electrodes E1-E10); and the device is positioned such that the first portion of the device is located near a region proximal to a sinoatrial node of a heart of the user's body (Fig 1 and 2A, first portion 212 is capable of being positioned near a region proximal to a sinoatrial node (i.e., by adjusting the position of the device using fastener straps 232/228)) and the second portion is located near a reqion of an apex mitral area of the heart of the user's body (Fig 1 and 2A, second .
Burnes fails to explicitly teach the specific potential difference measurements taken in the bipolar ECG between the at least two electrodes of the first portion and the at least three electrodes of the second portion and that each potential difference measurement occurs simultaneously at three independent positions of a user’s body.
Kaib teaches a similar wearable ECG device (Fig 1E, [0046]) wherein a controller is configured to take potential difference measurements of between every possible pair of electrodes (Fig 5 and [0096-0098]) wherein the controller is configured to simultaneously take the first, second and third potential difference measurements at three independent positions of a user's body ([0111]). .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Kaib as applied to claim 1, and in further view of Smith (U.S. PGPub No. 2016/0029913).
Regarding claim 2, the Burnes/Kaib combination teaches the device of claim 1 as stated above.
Burnes/Kaib fail to explicitly teach wherein the controller is configured to simultaneously generate: a first electrocardiographic waveform from the first potential difference measurement; a second electrocardiographic waveform from the second potential difference measurement; and a third electrocardiographic waveform from the third potential difference measurement.
In related prior art, Smith teaches a similar device and system (Fig 1 electrodes, 12, preprocessor 14, display 18) generate the measured electrocardiograph waveforms (Fig 2 and [0060]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Burnes in view of Kaib and Smith to incorporate the controller configured to simultaneously generate the first, second, and third ECG waveforms of the first, second, and third, potential difference measurements. Providing the controller with the ability to generate and display the ECG waveforms advantageously allows for a user or physician to analyze the sensed ECG waveforms. Furthermore, providing the controller with a number of channels to simultaneously generate the ECG waveformes advantageously provides the device with the capability of continuous and accurate monitoring between the pairs of ECG electrodes (Kaib [0111]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Kaib as applied to claim 6, and in further view of Bly (U.S. PGPub No. 2009/0076363).
Regarding claim 7, the Burnes/Kaib combination teaches the device of claim 6 as stated above. Burnes further appears to teach wherein the distance between the electrodes of the second portion is from about 20 mm to 80mm (Fig 1 electrodes E3-E7 appear to be about 20mm to 80mm apart from each other).
Burnes/Kaib fail to explicitly teach wherein the distance between the electrodes of the second portion is from about 20 mm to 80mm.
In related portable ECG device prior art, Bly teaches a similar device (Fig 1a device 100) wherein the distance between the electrodes of the second portion is from about 20 mm to 80mm ([0080] distance between electrodes is within a range of 15-35 mm). A discloses the invention substantially as claimed above except for the distance between the electrodes of the second portion is from about 20 mm to 80 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a distance between the electrodes of the second portion from about 20 mm to 80 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to further optimize the position of the electrode(s) on the second section of the second portion of the device.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Kaib as applied to claim 1, and in further view of Chang (U.S. PGPub No. 2016/0302726).
Regarding claim 13, the Burnes/Kaib combination teaches the device of claim 12 as stated above. 
Burnes/Kaib fail to teach wherein the pre-determined angle is from about 150 to 35°.
In related prior art, Chang teaches a similar portable ECG device (Fig 2 system 200) wherein a predetermined angle of a similar second portion of an electrode strip (Fig 4 diagonal section extending from connector 206) is about 45° relative to a longitudinal axis of a similar first portion of an electrode strip (Fig 4, longitudinal section of electrode strip 202 comprising electrodes U4-U6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a predetermined angle of about 150 to 35 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have done so to further optimize the position of the electrode(s) on the second section of the second portion of the device.
Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Kaib as applied to claim 1, and in further view of Libbus (U.S. PGPub No. 2012/0108917).
Regarding claim 15, the Burnes/Kaib combination teaches the device of claim 1 as stated above. 
Burnes/Kaib fail to teach wherein the device comprises a pulse oximeter which is configured to monitor an oxygen saturation level from a region proximal to the heart of the user.
In related portable physiological monitoring prior art, Libbus teaches a similar portable device for measuring ECG signals (Fig 1 device 100 and absract) wherein the device comprises a pulse oximeter which is configured to monitor an oxygen saturation level from a region proximal to the heart of the user ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Kaib and in further view of Libbus to incorporate the pulse 
Regarding claim 16, the Burnes/Kaib combination teaches the device of claim 1 as stated above. 
Burnes/Kaib fail to teach wherein the device comprises a temperature sensor which is configured to monitor a temperature from a region proximal to the heart of the user.
In related portable physiological monitoring prior art, Libbus teaches a similar portable device for measuring ECG signals (Fig 1 device 100 and absract) wherein the device comprises a temperature sensor which is configured to monitor a temperature from a region proximal to the heart of the user ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Kaib and Libbus to incorporate the temperature sensor to arrive at the device of claim 16. Doing so would be obvious to one of ordinary skill in the art to advantageously monitor the temperature of the user ([0034]).
Regarding claim 17, the Burnes/Kaib combination teaches the device of claim 1 as stated above. 
Burnes/Kaib fail to teach wherein the device comprises wireless communication means.
In related portable physiological monitoring prior art, Libbus teaches a similar portable device for measuring ECG signals (Fig 1 device 100 and absract) wherein the device comprises wireless communication means ([0011]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Regarding claim 18, the Burnes/Kaib combination teaches the device of claim 1 as stated above. 
Burnes/Kaib fail to teach wherein the device comprises an accelerometer.
In related portable physiological monitoring prior art, Libbus teaches a similar portable device for measuring ECG signals (Fig 1 device 100 and absract) wherein the device comprises an accelerometer ([0034]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Burnes in view of Kaib and Libbus to incorporate the wireless communication means to arrive at the device of claim 17. Doing so would be obvious to one of ordinary skill in the art to advantageously enable the device to monitor the position and orientation of the user such that the orientation data can be analyzed in combination with the ECG data ([0163]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes in view of Kaib as applied to claim 1, and in further view of Wang (U.S. PGPub No. 2011/0160601).
Regarding claim 19, the Burnes/Kaib combination teaches the device of claim 1 as stated above. 
Burnes/Kaib fail to teach wherein the device is encapsulated in an over-molded material.
In related prior art, Wang teaches a similar portable ECG device (Fig 2a device 10) wherein the device is encapsulated in an over-molded material ([0045] substrate 13 is a silicone .
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. The applicant argues on pages 8-9, that there is no suggestion in Burnes “which multiple reference electrodes should be utilized, nor is there any suggestion that different multiple reference electrodes should be used for different measurements.” The applicant further cites MPEP 2131.02(II) arguing that the disclosure of a genus does not necessarily disclose each species within that genus (i.e., every possible combination of multiple electrodes).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the examiner merely relied on Burnes to teach that the controller is configured to take multiple bipolar measurements between electrodes of the system using multiple reference electrodes (Para [0014] of the most recent office action; [0028] of Burnes) and further relies on Kaib to disclose the advantages to simultaneously take potential difference measurements between every possible permutation of electrodes to motivate a modification ([0096-0098 & 0111]). The applicant failed 
The applicant further argues that Burnes fails to disclose wherein “the device is configured to be positioned such that the first portion is located near a region proximal to a sinoatrial node, and such that the second portion is located near a region of an apex mitral area of the heart.” The examiner respectfully disagrees. Figure 1 and 2a of Burnes clearly shows the second portion (section 210 comprising electrodes E3-E8) being configured to be positioned near a region of an apex mitral area of the heart similar to the equivalent second portion of applicant’s disclosure (Fig 1 section portion 110). Figure 1 and 2a of Burnes also clearly show the first portion (segment 212 comprising electrodes E1-E2) being configured to be positioned near a region proximal to a sinoatrial node similar to the equivalent first portion of applicant’s disclosure (Fig 1 first portion 105). Both of these positions of the first and second portion of Burnes corresponds with the diagram of the heart provided by the applicant on page 9 of the remarks. Furthermore, the examiner emphasizes the broadness of the scope of these limitations with respect to emphasis added on the above underlined limitations. Lastly, figure 2A of Burnes clearly shows the respective first and second portions being configured to be placed near the claimed regions (i.e., by adjusting the fastener strap 232/228 to be placed on a different part of the torso to satisfy the claimed positions). As such, these arguments are unpersuasive.
Arguments regarding dependent claims 2-19 are equally unpersuasive for all of the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794